DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/139103 on April 27, 2021, in which Claims 1-20 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, of which Claims 1-20 are allowed.

Allowable Subject Matter
Claims 1-20 are allowable in light of the Applicant's argument and in light of the prior art made of record.  

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “receive historical logs associated with a log source of a software-defined data center (SDDC); parse the historical logs to determine an association rule, wherein the association rule relates a particular risk to the SDDC to a sequence of operations in the historical logs”, in Claim 1 and “a plurality of log sources of a software-defined data center (SDDC); receive historical logs associated with each of the plurality of log sources; determine a plurality keywords in the historical logs wherein each keyword precedes, and is indicative of a  are hereby allowed.

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Jain et al. (U.S. Patent Application Publication No. 2017/0099365 A1), hereinafter “Jain”.  Jain is cited on PTO-892 filed 5/8/2021.
	Jain: ¶ 2, 3 teach administrating a software defined data center (SDDC) requires increased visibility into the operations of individual virtual machines.  Log analysis has become a critical tool in the monitoring of datacenter resources such as servers and applications.  System logs are an important source of such information, but often do not contain enough identifying information.  For instance, clones of virtual machines running on the same host output system log information that contains the exact same machine name identifiers, making it impossible to distinguish which virtual machines the logs are coming from.  Other important information in the context of an SDDC is also missing from system log messages.  Additionally, managing and configuring the logging preferences of individual virtual machines in a large SDDC can be a difficult 

	Although conceptually similar to the claimed invention of the instant application, Jain does not teach determining a particular risk to the SDDC.



Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Mowry et al. (U.S. Patent Application No. 2018/0077190); teaches analysis of the parsed fields may comprise identifying the Customer Client 130 targeted by the access attempt (Block 540), identifying the location (e.g., country) of the Threat Source 120, 122, 124 from which the access attempt originated (Block 550), and cataloging the threat type of the access attempt (Block 560).  Such analysis results may be applied by the ESB 102 to update the TOS record 242 (also defined as a Threat Record) at Block 570, and to build data correlations (Block 580) to facilitate presentation of observed threats as described in detail below, before returning to attempt data monitoring mode (Blocks 585, 599, 587).  For 
Clark  et al. (U.S. Patent Application No. 2015/0134799); teaches path selection program 110 may predict resource demands at each component along the possible I/O paths by accessing historical data for each component.  In other embodiments, path selection program 110 may monitor and record resource data for each component within the software-defined data center.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114